Citation Nr: 0432888	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-21 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968, and was a member of the Army National Guard (ARNG) from 
August 1978 to August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which denied the benefit sought on 
appeal.   


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.

2.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.


CONCLUSION OF LAW

The veteran has PTSD due to his experiences on active duty 
associated with his service in Vietnam during the Vietnam 
Era. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

Given the favorable disposition of the issue decided below, 
the Board notes that any possible deficiencies in the duty to 
notify and to assist with respect to the current appellate 
review constitute harmless error and will not prejudice the 
veteran. See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II.  Background

The veteran claims entitlement to service connection for PTSD 
due to stressors experienced while in Vietnam during the 
Vietnam Era.  The service medical records for his period of 
active service during the Vietnam Era do not show treatment, 
complaints or diagnoses regarding a psychiatric disorder, to 
include PTSD.

The veteran's service records show that he had active service 
in the U.S. Army from August 1965 to August 1968.  His DD 
Form 214 shows that his specialty title was military 
policeman, and that he was awarded medals and decorations 
indicating service in Vietnam, but none indicating combat.  
Records of assignments, foreign service, and appointments 
show that the veteran's foreign service included assignment 
in Vietnam from December 1965 to December 1966, during which 
time he was assigned to 545th Military Police Company, 1st 
Cavalry Division. 

There are various military medical records, associated with 
the veteran's membership in the National Guard, reflecting 
treatment for different medical conditions and disorders from 
the 1980s to 1997.  

There are various private and VA medical records reflecting 
treatment from 1970 through May 2002 for different medical 
conditions and disorders.  VA medical records include a 
November 1999 mental health clinic note.  At that time, the 
veteran reported complaints of nightmares and night sweats.  
His wife reported that the veteran talks throughout his 
sleep.  The report noted that there was no somnambulism, and 
that the veteran had involuntary movements of his lower 
extremities associated with pain in the evening and when 
drowsy.  The veteran also reported complaints of myoclonic-
like contractions when asleep.  The report indicated that the 
veteran had night terrors when asleep.  According to his 
wife, the veteran had periods of absence.  He had no motor 
arrest or speech arrest.  The veteran reported a history of 
alcohol abuse for 10 years.  He denied having a history of 
delirium tremens or alcohol withdrawal seizures.  After 
mental status examination, the examiner concluded with a 
diagnosis of post-traumatic stress disorder - combat related.  
Subsequent VA treatment records in 2000 and 2001 include 
assessments of PTSD.

In a statement received in January 2002, the veteran reported 
that there were many incidents in Vietnam leading to his 
PTSD.  One incident occurred in February 1966, while his unit 
was acting in support of the 3rd Brigade in the area of Bong 
Son in the central highlands, during Operation Mosher/White 
Wing.  His duties then were to gather captured POWs.  While 
escorting a prisoner from a landing zone to the POW compound, 
he heard yelling for help on the landing zone.  He went to a 
helicopter there to help unload some injured Americans.  One 
soldier was shaking all over.  One of that soldier's legs was 
split open to the bone from the knee down.  That soldier 
asked the veteran for a cigarette, and the medics gave the 
soldier a shot of morphine.  The veteran continued to help 
unload wounded soldiers.  After that he went over to a 
Chinook helicopter which had landed, and helped remove at 
least 20 body bags.  He helped to stack those bodies.

At a March 2004 Travel Board hearing, the veteran and his 
wife testified regarding his PTSD and stressors.  Regarding 
his stressors, he testified that while in the Bong Son area, 
he helped to unload wounded Americans, including one who was 
shaking, whose leg was torn to his knee.  He testified that 
there were bodies present, and that there were numerous other 
incidents.  

He testified that his unit was involved in combat operations.  
He testified that generally a division was broken into three 
brigades and that each MP platoon was assigned to a brigade.  
If the 3rd Brigade went out, the MP unit went with them to 
capture prisoners and relieve the infantry.  He testified 
that he never got shot but ducked a lot.  At Phan Thiet on 
about October 25, 1966, his unit was with the 3rd  Brigade, 
2nd Cavalry to provide support for them.  They came under 
heavy mortar fire.  

The veteran made reference to correspondence and other 
documents submitted at the time of the hearing.  The veteran 
and his wife also testified regarding his PTSD symptoms.

At the March 2004 Travel Board hearing, the veteran submitted 
the following sets of documents.  He submitted a document 
titled Major Combat Action, which listed major operations and 
battles from 1965 to 1967 involving enumerated units.

The veteran submitted a statement from a former 1st 
lieutenant who stated that he took over the 3rd Platoon of 
the 545th MP Company, 1st Cavalry Division on May 5, 1966 and 
was with that unit until August 15, 1966.  That lieutenant 
noted that the veteran served with the 3rd Platoon from 
December 1965, and was still there when the lieutenant left 
in August 1966.  

The veteran submitted a dated diary by the lieutenant of 
events surrounding the lieutenant's service from July 1965 to 
August 1966, including his service in Vietnam.

The veteran submitted a report of military police combat 
operations of  Headquarters, 1st Cavalry Division, dated in 
August 1966.  That document listed named operations, dates of 
those operations, and other related information including 
total number of military police and vehicles involving the 
545th Military Police Company during the period from October 
1965 to August 1966.  The list includes Operation White 
Wing/Masher, conducted from January 25 to February 27, 1966, 
and a number of subsequent operations conducted through 
August 1966.

The veteran submitted a published article dated in March 
2004, titled Battle for the Kim Son Valley: Clutched in the 
Eagle's Claw.  That article described events associated with 
actions of the 1st Air Cavalry Division to drive the enemy 
from Kim Son Valley.

The veteran submitted a published internet article dated in 
March 2004, titled 545th Military Police Company, which noted 
that that company landed in Vietnam in 1965 and arranged 
along the Vietnamese/Cambodian border.  The article noted 
that the 545th Military Police Company earned several awards, 
including a Presidential Unit Citation, a Valorous Unit 
Award, the Meritorious Unit Commendation with one oak leaf 
cluster, and three Vietnamese Crosses of Gallantry.

III.  Analysis

Service connection may be established for a disability 
resulting from personal injury or disease suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) is 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to the actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with his 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); 38 C.F.R. § 3.304(d)(f)(2003).

When a determination is made that the veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Court has held in the view of the subjective nature of 
the DSM-IV criteria for accessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the asserted 
stressor(s) is a medical question requiring assessment by a 
mental health professional.  Cohen, supra at 142, citing 
West, 7 Vet. App. 70 (1994).  Further, the Court in Cohen 
noted that "mental health professionals are experts and are 
presumed to know the DSM requirements applicable to the 
practice and to have taken them into account in providing a 
PTSD diagnosis..." Id.

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

In this case, the veteran does not allege that he was active 
in actual combat with the enemy during the Vietnam Era.  He 
claims, however, and his service records show that he was a 
military police assigned to 545th Military Police Company, 1st 
Cavalry Division.  He has testified that he never got shot 
but had to duck a lot.  He testified that on about October 
25, 1966 at Phan Thiet, his unit was with the 3d Brigade, 2nd 
Cavalry, to provide support for them.  And, he testified that 
at that time they came under heavy mortar fire.  A submitted 
document listing major combat action substantiates that the 
2nd Cavalry (2/7) was involved in the Battle of Phan Thiet on 
October 25, 1966.  In that battle, 52 enemy were killed in 
action.   

The veteran has also testified that his stressors include one 
incident which occurred in February 1966, when his unit was 
acting in support of the 3rd Brigade in the area of Bong Son 
in the central highlands, during Operation Mosher/White Wing.  
At that time he helped unload injured American soldiers from 
helicopters, including one severely wounded soldier.  At that 
time he also helped remove from a helicopter a number of body 
bags, which he then helped to stack.  

Review of the documents submitted by the veteran at his March 
2004 hearing shows that these sets of documents are 
consistent with each other and with the veteran's testimony 
regarding his claimed stressors.  The documents show that 
there was a major operation, Masher/White Wing at the 
approximate time period of the veteran's claimed stressor.  

Moreover, in the above discussed statement from the 1st 
lieutenant, he indicated that he served in the veteran's 3rd 
Platoon from May to August 1966.  Review of his 
contemporaneous diary of that period indicates that the 3rd 
Platoon supported the 3rd Brigade.  The diary noted 
involvement in May 1966 in Operation Davy Crockett, 
processing of prisoners, and 278 enemy killed in action.  The 
diary shows that the unit was involved in other operations 
including Crazy Horse and Paul Revere II.  The diary shows 
that the unit received fire, had to stay in foxholes to avoid 
the enemy, and performed various duties including convoy 
escort duty.

The report of military police combat operations for the 545th 
Military Police Company shows that that company participated 
in a number of operations during the veteran's assignment to 
that unit.  The report of Major Combat Action, shows that 
those operations resulted in large numbers of enemy killed 
inaction.  These numbers are implicitly consistent with the 
veteran's testimony of wounded American soldiers and bodies 
removed from the helicopters.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
opined that the fact that a veteran, who had noncombat 
military occupational specialty, who was stationed with a 
unit that was present while enemy attacks occurred would 
strongly suggest that he was, in fact, exposed to such 
attacks.  In other words, the veteran's presence with a unit 
at the time such attacks occurred would corroborate his 
statement that he experienced such attacks on a personal 
basis.  

The sets of documents submitted by the veteran and discussed 
above, are all internally consistent with each other and with 
the veteran's testimony as to his claimed stressors.  In the 
context of the evidence contained in those documents, the 
fact that the veteran was assigned to the 545th Military 
Police Company, 1st Cavalry Division, would strongly suggest 
that he was exposed to the mortar and gunfire attacks as 
claimed, and that he was exposed to the wounded and dead as 
claimed.  

A stressor need not be corroborated in every detail. Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  There is no requirement 
in case law that there needs to be a high level of exposure 
to combat.  Corroboration of the veteran's personal 
participation in those events is unnecessary.  Pentecost v. 
Principi, at 128.  In the spirit of the holding in Pentecost, 
the undersigned finds that the veteran was exposed to the 
mortar and gunfire attacks as claimed.  

Moreover, given the substantiated nature of the operations 
that the veteran's unit was involved in, the Board finds that 
the veteran's exposure to the asserted stressors would be 
consistent with the veteran's role as a member of the 545th 
Military Police Company, participating in the major combat 
operations and battles in Vietnam between December 1965 and 
December 1966.

Therefore, the Board accepts the veteran's assertion that he 
was exposed to the claimed stressors, while serving in 
Vietnam.  The veteran has a current, valid diagnosis of PTSD 
and his PTSD has been found to be related to combat, as shown 
in VA medical records discussed above. 

The evidence of record is at least in relative equipoise.  
Under the circumstances, the veteran prevails as to his claim 
for service connection for PTSD with application of the 
benefit of the doubt in his favor.  38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



